     Case 4:18-cv-00474-ALM Document 169 Filed 07/23/19 Page 1 of 2 PageID #: 6811




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


VIRGINIA INNOVATION SCIENCES, INC.

              Plaintiff,                            Civil Action No. 4:18-cv-00474-ALM
v.

AMAZON.COM, INC.,

              Defendant.




                            NOTICE OF APPEARANCE OF COUNSEL



        Notice is hereby given that Andrew Thompson (“Tom”) Gorham of Gillam & Smith, LLP

enters his appearance on behalf of Defendants Amazon.com, Inc., Amazon Digital Services, LLC, and

Amazon Web Services, Inc. in this matter as additional counsel.

        Andrew T. Gorham may receive all communications from the Court and from other parties at

Gillam & Smith, LLP, 303 South Washington Avenue, Marshall, Texas 75670; Telephone: (903) 934-

8450; Facsimile: (903) 934-9257; e-mail tom@gillamsmithlaw.com.

Dated: July 23, 2019                               Respectfully submitted,


                                                    /s/ Andrew T. Gorham
                                                   Andrew Thompson (“Tom”) Gorham
                                                   Texas State Bar No. 24012715
                                                   GILLAM & SMITH, LLP
                                                   303 South Washington Avenue
                                                   Marshall, Texas 75670
                                                   Telephone: (903) 934-8450
                                                   Facsimile: (903) 934-9257
                                                   Email: tom@gillamsmithlaw.com
  Case 4:18-cv-00474-ALM Document 169 Filed 07/23/19 Page 2 of 2 PageID #: 6812




                                    CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic service

are being served this 23rd day of July, 2019, with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3).



                                                     /s/ Andrew T. Gorham
                                                   Andrew T. Gorham
